236 S.W.3d 123 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Joseph JUNG, Defendant/Appellant.
No. ED 88645.
Missouri Court of Appeals, Eastern District, Division Two.
October 23, 2007.
Matthew Michael Ward, Columbia, MO, for Appellant.
*124 Shaun J. Mackelprang, Daniel Neal McPherson, co-counsel, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Joseph Jung ("Appellant") appeals from the trial court's judgment and sentence entered upon a jury verdict finding him guilty of two counts of second-degree burglary, in violation of Section 569.170 RSMo 2000. Jung was sentenced as a persistent offender to concurrent fifteen-year terms.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).